Citation Nr: 0418929	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and her son




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September January 1943 to November 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, granted Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318, but denied service connection for 
the cause of the veteran's death.  In July 2004, the 
appellant testified at a videoconference hearing before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had established service-connection for a 
psychosis, which was rated totally disabling from 1947.  He 
died on August [redacted], 2001, and the immediate cause of death 
listed on his death certificate was renal failure.  The 
appellant submitted an amended death certificate which shows 
the addition of post-traumatic stress disorder (PTSD) under 
"OTHER SIGNIFICANT CONDITIONS - Conditions contributing to 
death".  

The appellant contends that the veteran's service-connected 
mental disorder contributed materially to cause his death.  
At the videoconference hearing on July 8, 2004, she testified 
as to how the amended death certificate supported her 
contention.  She was advised that as the circumstances of the 
veteran's death certificate being amended were unclear, and 
as the record lacked a medical opinion indicating that the 
veteran's service-connected psychiatric disability 
contributed to cause his death, it would be helpful to her 
claim if such opinion could be secured for the record.  The 
appellant and her representative indicated that such a 
medical opinion could probably be obtained.    

While the undersigned advised the appellant that the claim 
would be held in abeyance pending receipt of additional 
medical evidence, it is noteworthy that this appeal has been 
advanced on the docket due to the appellant's advanced age, 
and that any additional evidence received directly at the 
Board would have to be forwarded to the RO for their initial 
review.  In the interest of expediency, the case is being 
remanded to the RO at this time so that the record is 
available for their review whenever the additional medical 
evidence arrives.

The RO should hold the case until a 
medical statement in support of the claim 
is received from the appellant.  When 
such opinion is received, the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


